United States Navy–Marine Corps
            Court of Criminal Appeals
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                             Eric A. WEIN
                     Corporal (E-4), U.S. Marine Corps
                                 Appellant

                              No. 201800299

       Appeal from the United States Navy-Marine Corps Trial Judiciary.
                           Decided: 20 March 2019.
                               Military Judge:
                  Lieutenant Colonel Leon J. Francis, USMC
   Sentence adjudged 12 June 2018 by a general court-martial convened
   at Marine Corps Base Hawaii, Kaneohe Bay, Hawaii consisting of a
   military judge sitting alone. Sentence approved by convening authori-
   ty: reduction to E-1, confinement for 90 days, * and a bad-conduct dis-
   charge.
                               For Appellant:
                  Captain Jeremiah J. Sullivan, JAGC, USN.
                                For Appellee:
                             Brian K. Keller, Esq.
                          _________________________

         This opinion does not serve as binding precedent under
               NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   *  The Convening Authority suspended confinement in excess of 30 days pursuant
to a pretrial agreement.
                    United States v. Wein, No. 201800299


            Before WOODARD, CRISFIELD, and ELLINGTON,
                      Appellate Military Judges.

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2